Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 1 of 20
               &YIJCJU"
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 2 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 3 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 4 of 20
Case 19-10416-reg   Doc 12-1      Filed 04/18/19   Page 5 of 20


                    &YIJCJU#
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 6 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 7 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 8 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 9 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 10 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 11 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 12 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 13 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 14 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 15 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 16 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 17 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 18 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 19 of 20
Case 19-10416-reg   Doc 12-1   Filed 04/18/19   Page 20 of 20
